Title: To John Adams from Benjamin Rush, 19 March 1789
From: Rush, Benjamin
To: Adams, John


          
            My dear friend,
            Philadelphia 19th: March 1789
          
          From the influence as president of the senate, and a Citizen of massachussets, that you will have in the Councils of our Nation, and more especially upon the Votes of the eastern delegates in both houses I have taken the liberty of addressing a few thoughts to you upon the Subject of the residence of the Congress of the United States.—
          
          1 The active and useful part which the Eastern states have taken in the establishment of our independance & new goverment, and the System & Stability of all their Councils, have long disposed me to wish that they may always retain a decisive influence in the Goverment of the United States. To maintain this influence, it must not be suspected. To prevent Suspicion, it should be exercised in the Centre of the Union,—and this we know is not in the city of NewYork.—
          2 The States of massachussets—Pennsylvania—and Virginia from their size will always be able to preserve an extensive influence in the new goverment. They have lately united in the choice of a Vice President. should they unite in fixing the Seat of the goverment in Philada:—they will have it in their power to preserve their just importance in all future distributions of the great offices of State.
          3 The Goverment will receive a tone & complexion from the circumambient Air in which it is placed. new york is composed of One third Antifederalists—a third American Citizens with British hearts, & a third honest federalists.— The Antifederalists & British hearted citizens will be the principal companions of the new Congress.— From the first they will learn to speak with moderation of the Perfections of the necessity of Amendments in the new goverment, in order to “quiet the minds of the people,” and from the last they will learn to be very complaisant to all the vices of monarchy, and to the corrupt manners of the city of London. Dr Ramsay informed me that a Lady in viewing some of the American troops in his presence, while he was Chairman of Congress remarked, that they “looked like our blues” meaning a British regiment that wore a blue uniform—and Mr Coxe informs me that a lady a few weeks ago in a large company inquired “what news from OUR poor king.”— Can the Virtue of our Congress be safe in a city where such Speeches are both Common & popular?— Think Sir of the influence of light tea parties—music parties—&c &c upon the manners of the rulers of a great republic. Should amuzement, or improvement be the great Object of company-keeping? And Are those men the most suitable companions for members of Congress who have shewed less zeal to establish the Goverment from which they derive their Authority, than to detain them in the city of new york? By no means— They will act like children if they suffer themselves to be seduced by the gingerbread-nuts—and baby house which they have spread before them.—
          4 The foreign ministers we are told prefer new-york to Philada:.— Farewell to the Sovereignity & independance of the United States if

even their wishes govern a single Vote in which they are not interested! But why do these men prefer new york to Philada? Because they find more friends to monarchy & more lax principles with respect to free Goverments in the former, than in the latter city?— In Philada: they could not find three Characters that would join them in a laugh at the Simplicity of dress, or manners of an honest republican.—
          5 Philadelphia is the centre State of the Union. she is wholly & highly federal. The new goverment was not only framed here, but received from our citizens that impetus, or Offing, that finally carried it into every port in the United States. By the repeal of our test laws every citizen of Philada: is now interested in the goverment,—and of course, will be disposed to shew every possible mark of respect & civility to the members of the federal goverment.— The proscription under which our Quakers & tories (who compose a great body of our wealthy citizens) were laid by our test laws during the war, was perhaps the principal reason why members of Congress when in Philada: were neglected by them. Our libraries are large, & well furnished with modern & ancient books. Our numerous Societies will afford ample Scope for Observation and instruction. From Philada: there will proceed rays of knowledge, and federal Sentiments (numerous in proportion to our Superiority in point of numbers & federalism) that Shall irradiate the whole United States. Here the human mind is in a state of fermentation.— Here pleasure yields to business,— & eating & drinking to useful Conversation. Here Quakers & Germans, tincture every thing with Simplicity, industry—& republicanism. Here the people & their rulers will be alike. Here the people are natives of America—& visibly interested in its prosperity. Here, learning—manufactures—and human improvements of every kind, thrive & flourish. Added to these Advantages, I have the pleasure of informing you that you will soon have an opportunity of seeing all your own principles & opinions realized in Pennsylvania in a new State Constitution, which shall move in exact unison (with some additional notes) with the goverment of the United States.—
          6 By delaying the removal of Congress to Philada: you will probably be dragged in a few years to the banks of the Potowmac where Negro Slaves will be your Servants by day—mosquitoes your centinels by night,—and bilious fevers your companions every Summer & fall—and pleurasies, every Spring.
          7 It is worthy of Consideration whether the dishonrable Steps

which have been taken by some of the Citizens of new york to injure the character of the city of Philada: do not deserve some severe marks of disapprobation. while the question for determining where the new Congress Should meet was in agitation, it is a fact that several members of Congress were conducted to the treasury Office in Order to inspect the Accoumpts of several gentlemen of Philada: which it was said would never be setled if the Congress sat within the Vortex of their influence.
          8 To these detached thoughts, I shall only add one more, & that is, that some of the leading characters in new york were unfriendly to your election—that they have Views to which you will always be an Obstacle— & that your Conduct both public & private, will always be exposed to uncandid & interested interpretations by them. In Philada: you have many—many friends. Even our women & children have been taught to respect & love your name.— To this information I could add much more, and was I near to your dear & amiable lady I could whisper in her ear that She will find more friendship under the long ear’d caps of our Philada: Quaker ladies than under the British hats & caps of the ladies of new york.—
          I beg that this letter may be private— You have been so long & so successful in negociation that you will know how to use the hints contained in it, without mentioning the name of the Author.
          With great respect & sincere / regard, I am dear sir your / Affectionate, & / tried Old friend.
          
            Benjn: Rush
          
          
            PS: The Antifederalists in Congress will meet with a powerful Support from govr Clinton & his Adherents in new york.— Perhaps the Goverment may not be strong eno’ to resist their combined machinations. In Philada: the Antifederalists are so few in number that it will be difficult to find them out, & when discovered they are so contempta[ble] in point of Character, that the disaffected in Congress will be ashamed to as[so]ciate with them. Like Electrified Clouds our Plus will unite with their minus, & a federal equilibrium will be produced which shall pervade the whole continent.—
            Mr Peters, the worthy Speaker of our Assembly intends to write to you shortly. He sincerely triumphs in your election. Mrs Adams has a large claim upon his gratitude for her Goodness to him when in London
          
        